                                         Case 4:18-cv-00671-JSW Document 180 Filed 03/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ASTLEY DAVY, et al.,                              Case No. 18-cv-00671-JSW
                                                        Plaintiffs,
                                   8
                                                                                           ORDER TO SHOW CAUSE RE PRO
                                                 v.                                        HAC VICE APPEARANCES
                                   9
                                         PARAGON COIN, INC., et al.,                       Re: Dkt. No. 179
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 8, 2021, the Court issued an Order regarding Plaintiffs’ notice of withdrawal

                                  14   of counsel, which advised Plaintiffs’ current counsel that if they sought to continue to appear pro

                                  15   hac vice, they were required to submit revised applications that identify local counsel. To date

                                  16   Plaintiffs’ counsel have taken no action in response to that Order. Accordingly, Plaintiffs are

                                  17   HEREBY ORDERED TO SHOW CAUSE why the Court should not revoke the pro hac vice

                                  18   applications of Donald J. Enright and Eduard Korinsky. Plaintiffs’ response to this Order to Show

                                  19   Cause shall be due by March 9, 2021. If Plaintiffs submit revised applications before that date, the

                                  20   Court shall discharge the Order to Show Cause without further action.

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 2, 2021

                                  23                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  24                                                   United States District Judge
                                  25

                                  26

                                  27

                                  28
